El Juez Pbesidente Señoe del Tobo,
emitió la opinión del tribunal.
El Fiscal del Distrito de Aguadilla acusó a Nicolás Acevedo Viera de la portación de un cuchillo, arma prohibida. ILa prueba de cargo tiende a demostrar que el acusado fué sorprendido por la policía montado en una yegua condu-ciendo ron acompañado de otra persona que iba a pie, que el acusado se dió a la fuga y que registrada su cabalgadura se encontró el cuchillo que se ocupó y se presentó en el jui-cio debajo de la pelliza, y la de descargo a establecer que el acusado en el momento en que se dice que fué sorpren-dido por la policía, se encontraba en sitio distinto realizando un negocio. Se estipuló por las partes que al declarar los testigos de cargo <£no determinaron de cuál de los dos acu-sados era el cuchillo.”
 La corte condenó a Acevedo y éste apeló. Señala en su alegato dos errores que se refieren a la apreciación de la prueba. No existen a nuestro juicio. No era necesario demostrar que el cuchillo era del o pertenecía al acusado. Bastaba probar que el acusado lo portaba. Y a este res-pecto es suficiente la evidencia de haberlo encontrado bajo *304lo pelliza de la yegua que montaba y abandonó precipitada-mente al ser sorprendido por la policía.

Bebe confirmarse la sentencia recurrida.